EXECUTION COPY


TWELFTH AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
This TWELFTH AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AND SECURITY
AGREEMENT, dated as of October 30, 2017 (this “Amendment”), is entered into by
and among CIBC BANK USA (in its individual capacity, “CIBC”), as administrative
agent for the lenders (the “Lenders”) party to the Loan Agreement (as defined
below) (in such capacity, together with its successors and assigns, the
“Administrative Agent”), the Lenders, and each of WESTMORELAND COAL COMPANY, a
Delaware corporation (“Westmoreland Parent”), WESTMORELAND ENERGY LLC, a
Delaware limited liability company (“Westmoreland Energy”), WESTMORELAND – NORTH
CAROLINA POWER, L.L.C., a Virginia limited liability company (“Westmoreland
NC”), WEI-ROANOKE VALLEY, INC., a Delaware corporation (“WEI”), WESTMORELAND –
ROANOKE VALLEY, L.P., a Delaware limited partnership (“Westmoreland Roanoke”),
WESTMORELAND PARTNERS, a Virginia general partnership (“Westmoreland Partners”),
WESTMORELAND RESOURCES, INC., a Delaware corporation (“Westmoreland Resources”),
WESTMORELAND COAL SALES COMPANY, INC., a Delaware corporation (“Coal Sales”),
WRI PARTNERS, INC., a Delaware corporation (“WRI”), WCC LAND HOLDING COMPANY,
INC., a Delaware corporation (“WCC”), WESTMORELAND CANADA LLC, a Delaware
limited liability company (“WC LLC”), WESTMORELAND ENERGY SERVICES, INC., a
Delaware corporation (“WES”), WESTMORELAND MINING LLC, a Delaware limited
liability company (“WML”), WESTERN ENERGY COMPANY, a Montana corporation
(“WECO”), TEXAS WESTMORELAND COAL CO., a Montana corporation (“TWCC”),
WESTMORELAND SAVAGE CORPORATION, a Delaware corporation (“Savage”), DAKOTA
WESTMORELAND CORPORATION, a Delaware corporation (“Dakota”), and BUCKINGHAM COAL
COMPANY, LLC, an Ohio limited liability company (“Buckingham”) and HAYSTACK COAL
COMPANY, a Delaware corporation (“Haystack; together with Westmoreland Parent,
Westmoreland Energy, Westmoreland NC, WEI, Westmoreland Roanoke, Westmoreland
Partners, Westmoreland Resources, Coal Sales, WRI, WCC, WC LLC, WES, WML, WECO,
TWCC, Savage, Dakota and Buckingham, each individually a “US Borrower” and
collectively, the “US Borrowers”), WESTMORELAND CANADIAN INVESTMENTS L.P., a
limited partnership organized and existing under the laws of the Province of
Quebec (“WC Investments”), WESTMORELAND CANADA HOLDINGS, INC., a corporation
organized and existing under the laws of the Province of Alberta (“Westmoreland
Canada”), and PRAIRIE MINES & ROYALTY ULC, an unlimited liability company
organized under the laws of the Province of Alberta (“PMRL”; together with WC
Investments, and Westmoreland Canada, each individually a “Canadian Borrower”
and collectively, the “Canadian Borrowers”), and WCC HOLDING B.V., a B.V.
organized and existing under the laws of the Netherlands (“WCC BV”; together
with the US Borrowers and the Canadian Borrowers, collectively, the
“Borrowers”).
W I T N E S S E T H:
WHEREAS, the Borrowers, the Administrative Agent and the Lenders entered into a
certain Second Amended and Restated Loan and Security Agreement dated as of
December 16, 2014, as amended by that certain Joinder and First Amendment to
Second Amended and Restated Loan and Security Agreement dated March 26, 2015,
that certain Consent and Second Amendment to Second


 
 
 




--------------------------------------------------------------------------------





Amended and Restated Loan and Security Agreement dated as of May 29, 2015, that
certain Third Amendment to Second Amended and Restated Loan and Security
Agreement dated as of December 31, 2015, that certain Consent and Fourth
Amendment to Second Amended and Restated Loan and Security Agreement dated as of
January 29, 2016, that certain Fifth Amendment to Second Amended and Restated
Loan and Security Agreement dated as of May 3, 2016, that certain Sixth
Amendment to Second Amended and Restated Loan and Security Agreement dated as of
June 28, 2016, that certain Seventh Amendment to Second Amended and Restated
Loan and Security Agreement dated as of September 30, 2016, that certain Eighth
Amendment to Second Amended and Restated Loan and Security Agreement dated as of
October 12, 2016 and that certain Consent and Ninth Amendment to Second Amended
and Restated Loan and Security Agreement dated as of March 13, 2017, that
certain Tenth Amendment to Amended and Restated Loan and Security Agreement
dated as of May 10, 2017 and that certain Eleventh Amendment to Amended and
Restated Loan and Security Agreement dated as of July 31, 2017 (as further
amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”) pursuant to which the Borrowers established certain financing
arrangements with the Lenders;
WHEREAS, pursuant to that certain Purchase and Sale Agreement (the “Coal Valley
Purchase Agreement”) for the sale of the Coal Valley mine located near Edson,
Alberta (the “Coal Valley Mine”);
WHEREAS, following a sale of the Coal Valley Mine, PMRL and the Lenders have
contemplated that PMRL may continue to operate the Coal Valley Mine pursuant to
a contract operator Mining Agreement (“Coal Valley Mining Agreement”); and
WHEREAS, the Borrowers have requested and the Lenders have agreed to amend
certain financial covenant calculations in connection with the execution of the
Coal Valley Purchase Agreement, subject to the Borrowers executing and
delivering this Amendment to the Administrative Agent and the Lenders.
NOW, THEREFORE, for and in consideration of the premises and mutual agreements
herein contained and for the purposes of setting forth the terms and conditions
of this Amendment, the parties, intending to be bound, hereby agree as follows:
Section 1.Incorporation of the Loan Agreement. All capitalized terms which are
not defined hereunder shall have the same meanings as set forth in the Loan
Agreement, and the Loan Agreement, to the extent not inconsistent with this
Amendment, is incorporated herein by this reference as though the same were set
forth in its entirety. To the extent any terms and provisions of the Loan
Agreement or the other Loan Documents are inconsistent with the amendments set
forth in Section 2 below, such terms and provisions shall be deemed superseded
hereby. Except as specifically set forth herein, the Loan Agreement and the
other Loan Documents shall remain in full force and effect and its provisions
shall be binding on the parties hereto.
Section 2.    Amendments to the Loan Agreement. Subject to the terms and
conditions hereof, the Loan Agreement is amended as follows:


 
2
 




--------------------------------------------------------------------------------





(a)    The definition of the term “Coal Valley Mine” is hereby added to
Section 1.1 of the Loan Agreement to read as follows:
“Coal Valley Mine” shall mean the coal mine operated by PMRL located near Edson,
Alberta.
(b)    Section 9.3 of the Loan Agreement is hereby amended to read as follows:
9.3    Financial Statements. Borrowers shall deliver to Administrative Agent the
following financial information, all of which shall be prepared in accordance
with GAAP consistently applied, and shall be accompanied by a compliance
certificate in the form of Exhibit A hereto, which compliance certificate shall
include a calculation of all financial covenants contained in this Agreement
determined on a quarterly basis (i) no later than thirty (30) days after each
calendar month, (a) copies of internally prepared financial statements,
including, without limitation, balance sheets and statements of income, retained
earnings and cash flow of the Borrowers, certified by the Chief Financial
Officer of Westmoreland Parent, (b) reconciliations of US, Canadian and
Consolidated EBITDA to US, Canadian and Consolidated Net Income, and (c) a
monthly forecast of all financial covenants of the next occurring quarter (it
being understood and agreed that such monthly forecast covenant calculations are
for informational purposes only and such financial covenants shall only be
tested by the Lenders on a quarterly basis, as applicable, in accordance with
Section 14.1); and (ii) no later than one hundred twenty (120) days after the
end of each of the Borrowers’ Fiscal Years, audited annual consolidated and
consolidating financial statements with an unqualified opinion by independent
certified public accountants selected by the Borrowers and reasonably
satisfactory to Administrative Agent, which consolidated and consolidating
financial statements shall be accompanied by copies of any management letters
sent to the Borrowers by such accountants.
(c)    Section 14.1 of the Loan Agreement is hereby amended and restated to read
as follows:
“14.1    Fixed Charge Coverage.
14.1.1 US Consolidated Fixed Charge Coverage. Westmoreland Parent and its US
Subsidiaries shall not permit the ratio of US EBITDA to US Fixed Charges for
each period of four consecutive quarters to be less than 0.9:1.0 tested on the
last day of each quarter. Notwithstanding the foregoing, (i) solely for the
quarterly periods ended March 31, 2017, June 30, 2017, September 30, 2017,


 
3
 




--------------------------------------------------------------------------------





December 31, 2017 and March 31, 2018, US Consolidated Fixed Charge Coverage will
only be tested to the extent Excess Availability at such quarter end is less
than $5,000,000, and (ii) US EBITDA may be increased by (a) the amount of
Alternative Minimum Tax Credits, as defined by the U.S. Internal Code, received
by the US Borrowers during any period of determination, not to exceed $3,000,000
in the aggregate, (b) the amount of unrestricted cash, free and clear of all
liens, claims and encumbrances, which is transferred from BP Energy Company to
Borrowers’ operating account on deposit with Administrative Agent relating to
the ROVA power plant project in an amount not to exceed $10,000,000 in the
aggregate at any time, which amount will be added to US EBITDA in the quarter in
which such funds are received in the Borrowers’ operating account and (c) for
the quarters ended December 31, 2017 and March 31, 2018, legal and advisory fees
incurred by the US Borrowers in connection with the assessment of the
consolidated entity’s debt structure, not to exceed $5,000,000 in the aggregate
and allocated to the quarterly period in which such fee reduces US EBITDA.
14.1.2 Canadian Consolidated Fixed Charge Coverage. The Canadian Borrowers shall
not permit the ratio of Canadian EBITDA to Canadian Fixed Charges for each
period of four consecutive quarters to be less than 0.9:1.0 tested on the last
day of each quarter. Notwithstanding the foregoing, solely for the quarterly
periods ended March 31, 2017, June 30, 2017, September 30, 2017, December 31,
2017 and March 31, 2018, Canadian Consolidated Fixed Charge Coverage will only
be tested to the extent Excess Availability under the Canadian Revolving Loan
Commitment at such quarter end is less than $5,000,000. Further, (i) Canadian
EBITDA may be increased by the amount of the payments received by PMRL from
Capital Power L.P. in connection with amending the Genesee JV Agreement (the
“Accelerated Receivable Payment”) in an amount of $52,595,000 to be allocated as
an addition to Canadian EBITDA as follows: (a) up to $44,000,000 may be
allocated to Canadian EBITDA during fiscal year 2017 across such calendar
quarters as the Borrowers determine in their reasonable discretion and (b) all
remaining amounts not allocated to Canadian EBITDA during fiscal year 2017 may
be allocated to Canadian EBITDA during the first quarter of fiscal year 2018 and
(ii) solely to the extent the Coal Valley Purchase Agreement has been executed
or PMRL has noticed the Lenders that it has commenced the discontinuance of
operations of the Coal Valley Mine, for the twelve (12) month period ended
September 30, 2017, the amount of Canadian EBITDA attributable to the operation
of the Coal Valley Mine during such period shall be disregarded for purposes of
determining Canadian EBITDA, in the


 
4
 




--------------------------------------------------------------------------------





aggregate not to exceed $19,000,000 in total adjustment, allocated to the
quarterly period in which such Canadian EBITDA is attributable.
In addition to the foregoing, solely to the extent the Coal Valley Purchase
Agreement has been executed or PMRL has noticed the Lenders that it has
commenced the discontinuance of operations of the Coal Valley Mine, for the
twelve (12) month period ended September 30, 2017, the amount of Canadian
Capital Lease Payments incurred by the Canadian Borrowers attributable to the
operation of the Coal Valley Mine shall be eliminated from the calculation of
Canadian Fixed Charges.
Furthermore, unfinanced Capital Expenditures incurred by the Canadian Borrowers,
beginning with the quarter ended December 31, 2017, which are required to be
subtracted in the calculation of Canadian EBITDA, may be netted against deposits
received not to exceed $17,600,000 in the aggregate and value of other
reclamation collateral not to exceed $3,400,000 in the aggregate returned to the
Canadian Borrowers (collectively, the “Returned Collateral”) in connection with
execution of the Coal Valley Purchase Agreement or the consummation of the sale
of the Coal Valley Mine, each allocated to the quarter in which such Capital
Expenditures are incurred, in an amount not to exceed $21,000,000 in the
aggregate. If such Returned Collateral is refunded then the Canadian Borrowers
shall remove the amount netted against Capital Expenditures in the quarter such
netting occurred, excepting any such refund made in conjunction with any release
of other reclamation collateral to the Canadian Borrowers.
14.1.3 Consolidated Fixed Charge Coverage. Westmoreland Parent, its US
Subsidiaries and the Canadian Borrowers shall not permit the ratio of
Consolidated EBITDA to Consolidated Fixed Charges for each period of four
consecutive quarters to be less than 1.10:1.0 tested on the last day of each
quarter beginning with the quarterly period ending June 30, 2016.
Notwithstanding the foregoing, Consolidated EBITDA shall be adjusted to give
effect to, without duplication, the respective agreed upon add backs to Canadian
EBITDA, including the netted amount of unfinanced Capital Expenditures of the
Canadian Borrowers, and US EBITDA, and as set forth in Section 14.1.1 and
Section 14.1.2 above.
Section 3.    Effectiveness Conditions. The amendments and other agreements set
forth herein shall be effective upon the satisfaction of all of the following
conditions precedent, each to the satisfaction of the Administrative Agent in
its sole discretion:


 
5
 




--------------------------------------------------------------------------------





(a)    Receipt by the Administrative Agent from each of the Lenders, the
Administrative Agent and Borrowers, of a counterpart of this Amendment signed on
behalf of such party; and
(b)    Receipt by the Administrative Agent of an executed copy of the Coal
Valley Purchase Agreement and the Coal Valley Mining Agreement or written notice
from PMRL that it has commenced the discontinuance of operations of the Coal
Valley Mine, which shall be in form and substance acceptable to the
Administrative Agent.
Section 4.    Representations and Warranties; No Default.
(a)    The representations and warranties of the Borrowers set forth in
Section 11 of the Loan Agreement shall be deemed made or remade, as applicable,
by each Borrower as of the date hereof, and shall be true and correct in all
material respects as of the date hereof, except to the extent that such
representation or warranty expressly relates to a specified earlier date, in
which case such representation and warranty shall be true and correct in all
material respects as of such earlier date.
(b)    Each Borrower represents and warrants to the Administrative Agent and the
Lenders that:
(i)    The execution and delivery by such Borrower of this Amendment and the
performance by it of the transactions herein contemplated (i) are and will be
within its organizational powers, (ii) have been authorized by all necessary
organizational action and (iii) are not and will not be in contravention of any
order of any court or other agency of government, of law or any other indenture,
agreement or contract to which such Borrower is a party or by which the property
of such Borrower is bound, or be in violation of, result in a breach of, or
constitute with due notice and/or lapse of time a default under any such
indenture, agreement or contract, which contravention, violation or breach would
reasonably be expected to have a Material Adverse Effect or result in the
imposition of any lien, charge or encumbrance of any nature on any of the
properties of such Borrower (other than Permitted Liens);
(ii)    No Default or Event of Default has occurred and is continuing; and
(iii)    To the knowledge of the Borrowers, as of the date first written here
above, the Returned Collateral is not required to be refunded or returned to any
third party following receipt except as a result of: certain casualty events at
the Coal Valley Mine; PMRL is merged, sold, or dissolved; PMRL or Westmoreland
Parent files a petition for bankruptcy; governmental, regulatory or court
intervention prohibiting the consummation of the transaction for the sale of the
Coal Valley Mine; a material breach of covenant, representation or warranty by
PMRL; the inability of PMRL to assign a material contract; or the closing of the
Coal Valley Purchase Agreement.
Section 5.    Affirmation. Except as specifically amended pursuant to the terms
hereof, the Loan Agreement and the other Loan Documents (and all covenants,
terms, conditions and


 
6
 




--------------------------------------------------------------------------------





agreements therein), shall remain in full force and effect, and are hereby
ratified and confirmed in all respects by the Borrowers. Each Borrower hereby
represents and warrants to the Administrative Agent and the Lenders that as of
the date hereof, there are no claims, counterclaims, offsets or defenses arising
out of or with respect to the Obligations. Each Borrower hereby confirms its
existing grant to the Administrative Agent, for its benefit and the benefit of
the Lenders, of a lien on and security interest in the Collateral. Each Borrower
hereby reaffirms that all liens and security interests at any time granted by it
to the Administrative Agent, for its benefit and the benefit of the Lenders,
continue in full force and effect and secure and shall continue to secure the
Obligations. Nothing herein contained is intended to in any manner impair or
limit the validity, priority and extent of the Administrative Agent’s existing
security interest in and liens upon the Collateral. Any and all references to
the Loan Agreement in each of the Loan Documents shall be deemed to refer to and
include this Amendment.
Section 6.    Fees and Expenses. Each Borrower agrees to comply with
Section 4.3.4 of the Loan Agreement, in connection with the evaluation,
negotiation, preparation, execution and delivery of this Amendment. In addition
to the foregoing, the Borrowers agree to pay to the Administrative Agent an
amendment fee of $25,000 to be allocated to the Lenders in accordance with their
Pro Rata Share of the Commitments.
Section 7.    Miscellaneous.
(a)    Each Borrower hereby agrees to take all such actions and to execute
and/or deliver to the Administrative Agent all such documents, assignments,
financing statements and other documents as the Administrative Agent may
reasonably require from time to time, to effectuate and implement the purposes
of this Amendment and the other Loan Documents.
(b)    This Amendment shall be binding on and shall inure to the benefit of the
Borrowers, the Administrative Agent, the Lenders and their respective successors
and (to the extent permitted under the Loan Agreement) assigns. No rights are
intended to be created hereunder for the benefit of any third-party donee,
creditor or incidental beneficiary.
(c)    Wherever possible, each provision of this Amendment shall be interpreted
in such a manner as to be effective and valid under applicable law, but if any
provision of this Amendment shall be prohibited by or invalid under applicable
law, such provision shall be ineffective to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Amendment.
(d)    The headings of any paragraph of this Amendment are for convenience only
and shall not be used to interpret any provision hereof.
(e)    This Amendment may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same agreement. Execution and delivery by facsimile or other electronic
transmission shall bind the undersigned. Receipt of an executed signature page
to this Amendment by facsimile


 
7
 




--------------------------------------------------------------------------------





or other electronic transmission shall constitute effective delivery thereof and
shall be deemed an original signature hereunder.
(f)    No modification hereof or any agreement referred to herein shall be
binding or enforceable unless in writing and signed on behalf of the party
against whom enforcement is sought.
(g)    The terms and conditions of this Amendment shall be governed by and
construed in accordance with the internal laws of the State of Illinois
excluding conflict of laws statutes or common law principles that would result
in the application of laws other than the internal laws of the State of
Illinois.
(h)    EACH OF THE BORROWERS, THE ADMINISTRATIVE AGENT AND THE LENDERS, BY THE
EXECUTION OR ACCEPTANCE OF THIS AMENDMENT, WAIVES ITS AND THEIR RIGHT TO TRIAL
BY JURY IN ANY ACTION, SUIT OR PROCEEDING OR COUNTERCLAIM OF ANY KIND ARISING
OUT OF OR RELATED TO THIS AMENDMENT, ANY OF THE OTHER LOAN DOCUMENTS, THE
OBLIGATIONS OR THE COLLATERAL.
[SIGNATURE PAGES FOLLOW]




 
8
 




--------------------------------------------------------------------------------


(Signature Page to Twelfth Amendment to
Second Amended and Restated Loan and Security Agreement)




IN WITNESS WHEREOF, the parties hereto have duly executed this Twelfth Amendment
to Second Amended and Restated Loan and Security Agreement as of the date first
above written.
US BORROWERS:
WESTMORELAND COAL COMPANY, a Delaware corporation
By:  /s/ Jennifer S. Grafton        
Jennifer S. Grafton
Chief Administrative Officer & Secretary
 
WESTMORELAND ENERGY LLC, a Delaware limited liability company
By: /s/ Samuel N. Hagreen      
   Samuel N. Hagreen 
   Secretary
 
WESTMORELAND – NORTH CAROLINA POWER, L.L.C., a Virginia limited liability
company
By: /s/ Samuel N. Hagreen      
   Samuel N. Hagreen 
   Secretary
 
WEI-ROANOKE VALLEY, INC., a Delaware corporation
By: /s/ Samuel N. Hagreen      
   Samuel N. Hagreen 
   Secretary
 
WESTMORELAND – ROANOKE VALLEY, L.P., a Delaware limited partnership
   By: WEI-Roanoke Valley, Inc., 
its general partner
By: /s/ Samuel N. Hagreen      
       Samuel N. Hagreen 
       Secretary



 
 
 






--------------------------------------------------------------------------------

(Signature Page to Twelfth Amendment to
Second Amended and Restated Loan and Security Agreement)




US BORROWERS:
WESTMORELAND PARTNERS, a Virginia general partnership
By: Westmoreland-Roanoke Valley, L.P., its general partner
   By: WEI-Roanoke Valley, Inc.,  
its general partner
   By: /s/ Samuel N. Hagreen      
              Samuel N. Hagreen 
              Secretary 

By: Westmoreland-North Carolina Power, L.L.C., its general partner
By: /s/ Samuel N. Hagreen      
        Samuel N. Hagreen 
        Secretary
 
WESTMORELAND RESOURCES, INC., a Delaware corporation
By: /s/ Samuel N. Hagreen      
   Samuel N. Hagreen 
   Secretary
 
WESTMORELAND COAL SALES COMPANY, INC., a Delaware corporation
By: /s/ Samuel N. Hagreen      
   Samuel N. Hagreen 
   Secretary
 
WRI PARTNERS, INC., a Delaware corporation
By: /s/ Samuel N. Hagreen      
   Samuel N. Hagreen 
   Secretary
US BORROWERS:
WCC LAND HOLDING COMPANY, INC., a Delaware corporation
By: /s/ Samuel N. Hagreen      
   Samuel N. Hagreen 
   Secretary



 
 
 






--------------------------------------------------------------------------------

(Signature Page to Twelfth Amendment to
Second Amended and Restated Loan and Security Agreement)




 
WESTMORELAND CANADA LLC, a Delaware limited liability company
By:  /s/ Jennifer S. Grafton     
   Jennifer S. Grafton 
   Vice President and Secretary
 
WESTMORELAND ENERGY SERVICES, INC., a Delaware corporation
By: /s/ Samuel N. Hagreen      
   Samuel N. Hagreen 
   Secretary
 
WESTMORELAND MINING LLC, a Delaware limited liability company
By: /s/ Samuel N. Hagreen      
   Samuel N. Hagreen 
   Secretary
 
WESTERN ENERGY COMPANY, a Montana corporation
By: /s/ Samuel N. Hagreen      
   Samuel N. Hagreen 
   Secretary
 
TEXAS WESTMORELAND COAL CO., a Montana corporation
By: /s/ Samuel N. Hagreen      
   Samuel N. Hagreen 
   Secretary
US BORROWERS:
WESTMORELAND SAVAGE CORPORATION, a Delaware corporation
By: /s/ Samuel N. Hagreen      
   Samuel N. Hagreen 
   Secretary
 
DAKOTA WESTMORELAND CORPORATION, a Delaware corporation
By: /s/ Samuel N. Hagreen                                Samuel N. Hagreen 
   Secretary



 
 
 






--------------------------------------------------------------------------------

(Signature Page to Twelfth Amendment to
Second Amended and Restated Loan and Security Agreement)




 
BUCKINGHAM COAL COMPANY, LLC, an Ohio limited liability company
By: /s/ Samuel N. Hagreen      
   Samuel N. Hagreen 
   Secretary
 
HAYSTACK COAL COMPANY, a Delaware corporation
By: /s/ Samuel N. Hagreen      
   Samuel N. Hagreen 
   Secretary
CANADIAN BORROWERS:
WESTMORELAND CANADIAN INVESTMENTS, L.P., a limited partnership organized and
existing under the laws of the Province of Quebec
By: Westmoreland Canada LLC,  
its general partner
   By:  /s/ Jennifer S. Grafton        
        Jennifer S. Grafton 
        Vice President and Secretary
CANADIAN BORROWERS:
WESTMORELAND CANADA HOLDINGS, INC., a corporation organized and existing under
the laws of the Province of Alberta
By:  /s/ Jennifer S. Grafton        
   Jennifer S. Grafton 
   Assistant Secretary
 
WESTMORELAND PRAIRIE RESOURCES INC., a corporation organized and existing under
the laws of the Province of Alberta
By:  /s/ Jennifer S. Grafton        
   Jennifer S. Grafton 
   Assistant Secretary



 
 
 






--------------------------------------------------------------------------------

(Signature Page to Twelfth Amendment to
Second Amended and Restated Loan and Security Agreement)






WCC BV:
WCC HOLDING B.V., a B.V. organized and existing under the laws of the
Netherlands
By:  /s/ Jennifer S. Grafton        
   Jennifer S. Grafton  
   Managing Director A
By:  /s/ Clemens Conelis van den Broek    
   Clemens Cornelis van den Broek 
   Managing Director B







 
 
 






--------------------------------------------------------------------------------


(Signature Page to Twelfth Amendment to
Second Amended and Restated Loan and Security Agreement)






ADMINISTRATIVE AGENT
AND A LENDER:
CIBC BANK USA
By:  /s/ Douglas Colletti     
   Douglas Colletti 
   Managing Director







 
 
 






--------------------------------------------------------------------------------


(Signature Page to Twelfth Amendment to
Second Amended and Restated Loan and Security Agreement)




LENDER:
EAST WEST BANK
By:  /s/ John E. Kolb     
John E. Kolb
  Vice President













 
 
 




